PER CURIAM.
Appellant, Thomas Earl Smail, appeals the summary denial of his motion to correct illegal sentence. Smail alleges that the prison sentence he received for violating his community control was illegal because the court had no jurisdiction to impose a prison sentence where his community control had been terminated early. While the trial court correctly found that the VOP affidavit and arrest warrant were filed prior to the scheduled expiration of Smail's two-year community control period, Smail actually argued that his community control supervision had terminated prior to its originally scheduled expiration date. In its summary denial of Smail's motion, the trial *1224court failed to address that specific portion of the claim. We therefore reverse the summary denial of Smail's motion to correct illegal sentence and remand for the trial court to attach portions of the record that conclusively refute these claims.
REVERSED and REMANDED.
WALLIS, EDWARDS and HARRIS, JJ., concur.